o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number info release date uil the honorable nick rahall member u s house of representative sec_301 prince street beckley wv attention -------------------- dear congressman rahall conex-115740-10 i am responding to your inquiry dated date you asked whether a legal immigrant can open a business in the united_states and avoid paying u s federal income taxes for seven years you also asked whether a foreign-born doctor can go back to his or her home_country for a period of time during the tax_year and not have to pay u s taxes on income earned from work in the united_states u s citizens and residents are subject_to u s tax on their worldwide income taxpayers who are not u s citizens or residents are generally subject_to u s income_tax on income effectively connected with the conduct_of_a_trade_or_business within the united_states and on certain u s -source investment_income unless an applicable tax_treaty provides otherwise see chapter sec_4 and of the enclosed publication u s tax guide for aliens subject_to a de_minimis_rule that rarely applies the performance of services within the united_states constitutes the conduct_of_a_trade_or_business within the united_states thus a legal immigrant who is a u s citizen or resident is subject_to u s tax on his or her worldwide income including the worldwide income from his or her u s business a legal immigrant who is not a u s citizen or resident but who opens a business in the united_states must pay u s tax on income effectively connected with that business consequently unless a treaty provides otherwise a legal immigrant who opens a business in the united_states cannot legally avoid paying u s taxes on the income from his or her u s business conex-115740-10 similarly a foreign-born doctor who is a u s citizen or resident is subject_to u s tax on his or her worldwide income including the income earned from the performance of medical services within or outside the united_states a foreign-born doctor who is a not a u s citizen or resident is generally subject_to u s tax on income from services performed in the united_states and is not subject_to u s tax on income from services performed outside the united_states consequently unless a treaty provides otherwise or the de_minimis_rule applies a foreign-born doctor cannot legally avoid paying u s taxes on income from services performed in the united_states i hope this information is helpful if you have any questions please contact me or ---------------------------- at -------------------- sincerely michael j montemurro chief branch office of associate chief_counsel income_tax accounting enclosure
